MEMORANDUM **
Tejpal Singh Minhas, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo due process claims, Iturr*611ibarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
We reject Minhas’ contention that the IJ violated due process by denying a continuance, or that his due process rights were otherwise violated, because his proceedings were not “so fundamentally unfair that [he] was prevented from reasonably presenting his case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (internal quotation marks and citation omitted). Moreover, Minhas failed to demonstrate prejudice. Id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.